Jones, J.
The conveyance relied on in this case is an interesting illustration of the agreements so' often made for support between parents and a child. If it were not for the last clause, in which satisfaction of the agreement is provided for in case John should sell' the land and pay his parents $1,000; there would be no doubt but that he would be liable for the payments to the other children. The case would then be governed by the rule in Tweeddale v. Tweed-dale, 116 Wis. 517, 93 N. W. 440, and other cases. Under that rule, the grantee in the deed having as part of the consideration agreed to pay sums of money to other persons, they would have become his creditors even thoúgh no consideration passed from them and whether they knew of the conveyance or not. Having vested rights, their claims could'not have been'discharged without'their consent.
It is claimed by counsel for appellants that there is no ambiguity in the conveyance, arid that it provides for its own satisfaction by the sale of the farm and thé payment of $1,000 to'the parents. It is also claimed by counsel for respondents that there is no' ariibiguity in the writing, but' they arrive at ári entirely different conclusiori arid coristrué *621it to mean that it could not be satisfied without the consent of the other children.
Parol evidence was received as to the surrounding circumstances when this conveyance was made and of the understanding of the'parties. There may be grave doubt whether such evidence was properly admitted, but in view of other evidence in the case it becomes unnecessary to decide this question.
Testimony was received that when the second conveyance, the quitclaim deed, was made from the parents to John, which purported to satisfy the former agreement, it was understood and agreed that the obligation to pay the several sums of money to the children was not intended to be released thereby. We have examined the record as well as the printed case and'find that this testimony was not objected to by counsel for the appellants. In fact testimony on this subject was first offered by him. The trial court found that the above was the agreement and understanding at the time of making the quitclaim deed, and we see no reason to disturb the finding of the court.
By the Court. — Judgment affirmed.